Citation Nr: 0635965	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for service-connected left knee chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased rating for left knee 
chondromalacia.  In a February 2004 rating decision, the RO 
granted an increased rating and assigned a 10 percent 
disability rating, effective April 2002.

In November 2004, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  


FINDING OF FACT

The veteran's left knee chondromalacia patella is manifested 
by current complaints of pain, range of motion from 0 to 140 
degrees, and no evidence of instability or anklyosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected left knee chondromalacia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) 
(West 2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in November 2004.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the November 
2004 notice letter was subsequently considered by the RO in 
the June 2005 and November 2005 supplemental statements of 
the case.  Accordingly, there is no indication that the 
outcome of the case would have been different had the veteran 
received pre-adjudicatory notice.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in June 2004 and September 2005.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.


II.  Increased rating for left knee chondromalacia

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected left knee disability is rated 
by analogy to traumatic arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5010.  Chondromalacia is not listed on 
the Rating Schedule, and the RO assigned Diagnostic Code 
5299- 5010 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded as the first two numbers of the most closely related 
body part and "99."  See 38 C.F.R. § 4.20.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Under Diagnostic Code 5260, flexion of the leg limited 
to 60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The veteran's knee disability may also be evaluated under 
Diagnostic Code 5257.  Slight recurrent subluxation or 
lateral instability warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.  38 
C.F.R. Part 4, Diagnostic Code 5257.  

In accordance with the VA General Counsel's opinions, a 
veteran who evidences symptoms of restricted range of motion 
and instability in a knee joint with a service-connected 
disability can receive separate evaluations on the same 
joint.  See VAOPGCPREC 23-97 (Held that a veteran, who has 
arthritis with restricted motion and instability in the knee, 
may receive separate ratings for each set of symptomatology 
under different diagnostic codes).  Additionally, the General 
Counsel held that separate ratings under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran received VA medical treatment for his left knee 
condition.  In April 2002, x-rays showed that the knee joint 
was preserved, minor osteophytic spurring was seen laterally 
and the patello-femoral joint was preserved.  In September 
2002, the veteran complained of having knee pain and 
underwent a left knee CT scan, which showed degenerative 
joint disease.  He was diagnosed as having degenerative joint 
disease of the left knee.  

The veteran also received private medical treatment for his 
left knee condition with Spine Rehab Specialists.  In October 
2003, the veteran was evaluated for treatment.  He complained 
of pain in the left knee, which worsened with prolonged 
walking, standing, and sitting and with pressure on the knee.  
Left knee range of motion was 3 to 124 and strength was rated 
at 4/5 on flexion and extension.  The examiner concluded that 
decreased joint mobility and range of motion with pain were 
due to chronic internal joint damage.

In June 2004, the veteran was afforded a VA examination.  
Medical records were reviewed.  At that time, the veteran 
complained of moderately severe constant pain localized in 
the anterior aspect with accompanying stiffness, weakness, 
swelling, redness, warmth, and instability.  He also stated 
that he has locking and fatigability.  He denied having 
flare-ups or episodes of dislocation or subluxation.  The 
veteran stated that he used crutches three times a week when 
he aggravated his knee pain by moving the wrong way.  His 
daily activity was not limited as long as he moved slowly and 
cautiously.

Physical examination of the left knee showed no swelling, 
erythema or warmth.  There was crepitus with motion of the 
patella.  Range of motion for the left knee was 0 to 115 
degrees.  There was no pain on flexion up to 115 degrees.  On 
repetitive flexion there was no limitation of flexion and no 
acute flair ups.  The examiner opined that there was only 
mild functional limitation.  Evaluation of stability showed 
the varus/valgu stress, Lachman's test and McMurray's test 
were negative.  Magnetic resonance imaging of the left knee 
revealed chondromalacia of both knees.

VA and non-VA treatment reports dated from 2004 to 2005 
generally show treatment for left knee pain.

In September 2005, the veteran underwent another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran stated that he used a cane to walk 
intermittently, but frequently.  He complained of giving way, 
instability, stiffness, weakness, locking episodes one to 
three times per month, and severe flare-ups.  Physical 
examination showed that the veteran had a antalgic gait.  
Range of motion was 0 to 140.  The veteran did have painful 
left infra-patellar area on repetitive flexion with no 
limitation or fatigability, weakness, or lack of endurance.  
The examiner opined that during acute flare ups there would 
be no functional impairment and there would be no functional 
limitations during repetitive use of his left knee.  Drawer's 
and Lachman's were elicited as negative.  X-rays findings 
showed minor osteophyte formation involving the patella and 
there was significant narrowing of the medial tibiofemoral 
joint space.  Vascular calcification was present within the 
soft tissue.  The veteran was diagnosed as having mild 
chondromalacia of the left knee and symptomatic mild 
osteoarthritis of the left knee.  The examiner also opined 
that there was no additional limitation of motion due to 
pain, fatigue, lack of endurance, or weakness and the veteran 
did not have any acute flare ups during the last 20 years.

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a finding that an 
evaluation in excess of 10 percent is warranted for the 
service-connected left knee disability.

In evaluating the veteran's claim under the criteria of 
Diagnostic Code 5003 provided above, the Board notes that, at 
the September 2005 VA examination, the veteran demonstrated 
full active range of motion.  The objective evidence shows 
that the veteran did have painful left infra-patellar area on 
repetitive flexion, but at the September 2005 VA examination, 
there was no limitation or fatigability, weakness, or lack of 
endurance and Lachman's and Drawers were negative.  X-rays 
showed minor osteophyte formation involving the patella and 
there was significant narrowing of the medial tibiofemoral 
joint space of the left knee and the veteran was diagnosed as 
having symptomatic mild osteoarthritis of the left knee.  
Based upon the foregoing, however, the veteran's left knee 
disability does not warrant a 20 percent rating because, 
while the left knee was found to have osteoarthritis, his 
knee is the only joint involved.  As noted above, a 20 
percent disability rating requires the involvement of two or 
more major joints or minor joint groups.  Therefore, 
Diagnostic Code 5003 is not for application in this case.

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all potentially appropriate diagnostic 
codes.  However, the veteran has never demonstrated or been 
diagnosed with ankylosis of the knee, dislocated semilunar 
cartilage, impairment of the tibia and fibula, or genu 
recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5262, and 5263 are not 
for application.  

Likewise, Diagnostic Code 5257, for recurrent subluxation or 
lateral instability of the knee, is not for application 
because the examiners who conducted the June 2004 and 
September 2005 VA examinations found no instability in the 
veteran's knee on physical examination.

The Board has also considered Diagnostic Codes 5260 and 5261, 
which provide the criteria for limitation of flexion and 
extension, respectively.  However, Diagnostic Codes 5260 and 
5261 are not for application in this case because the veteran 
demonstrated normal range of motion at the September 2005 VA 
examination.  

In evaluating the veteran's left knee under the criteria of 
DeLuca, supra, the Board notes the veteran received a 10 
percent disability rating from the RO on the basis that, 
although he demonstrated full range of motion, it is the 
intention of the rating schedule to award at least the 
minimum compensable rating for joints shown to be painful, 
stable, or mal-aligned due to healed injury.  See 38 C.F.R. § 
4.59.  The Board finds that an evaluation higher than 10 
percent based on functional limitation due to pain is not 
warranted.  While the veteran complained of pain in addition 
to warmth, giving way, instability, stiffness, weakness, 
locking episodes, and severe flare-ups in his left knee, VA 
examiners who conducted the June 2004 and September 2005 VA 
examinations did not find any additional functional 
limitation due to pain, weakness, fatigability, or 
incoordination.  The evidentiary record shows that the 
veteran has consistently demonstrated full range of motion or 
nearly full range of motion.  As a result, the Board finds 
that any pain associated with the veteran's service- 
connected left knee disability is contemplated in the 
currently assigned 10 percent rating.  See 38 C.F.R. §§ 4.40 
and 4.45; DeLuca, supra.

The appellant is competent to report his symptoms; however, 
given the competent objective findings of record, the Board 
finds that the current 10 percent disability rating 
adequately compensates the veteran for any pain and 
functional loss he may experience when using his left knee.  
The examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the degree of impairment, diagnosis, and etiology of a 
disability, than the lay statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  The preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for left knee chondromalacia is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


